Citation Nr: 1041037	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  06-21 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to December 
1996.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran's claim was decided by the Tiger Team processing unit 
at the Cleveland regional office.  However, the Veteran lives 
within the jurisdiction of the Waco RO.

In his March 2006 substantive appeal, the Veteran requested a 
personal hearing before a member or members of the Board.  In a 
subsequent letter sent to the Veteran in March 2009, the RO 
informed the Veteran of a Board hearing scheduled in June 2009.  
He failed to appear.  Accordingly, the hearing request is 
considered to have been withdrawn.  See 38 C.F.R. § 20.702 
(2009).

In July 2009, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC) in Washington D.C. to issue the 
Veteran notice in compliance with the decision held in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) and to afford the Veteran for 
VA psychiatric examination.  Those actions completed, the matter 
has properly been returned to the Board for appellate 
consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In this regard, the Board  must note that two of the three issues 
remanded by the Board have been granted and are, therefore, not 
before the Board at this time. 


FINDING OF FACT

An acquired psychiatric disorder, to include depression, did not 
have onset during active service and is not otherwise 
etiologically related to the Veteran's active service. 




CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric 
disorder, to include depression, have not been met.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To 
establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement."  Holton v. Shinseki, 557 
F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).

A service treatment report from September 1988 indicated that the 
Veteran sought psychiatric treatment after the death of a family 
member.  The report noted that the Veteran had situational 
depression.  He was subsequently referred to the Psychology 
Clinic for evaluation that same month.  There, he presented a 
depressed mood and was diagnosed with adjustment disorder and 
severe, depressed mood.

Another service treatment report from April 1996 indicated a 
psychiatric evaluation.  The Veteran was again diagnosed with 
adjustment disorder with anxiety and depressed mood.  Later that 
month, the Veteran underwent another psychiatric evaluation and 
was diagnosed with major depressive disorder.

The Veteran served on active duty from January 1981 to December 
1996.

Private medical reports after separation from active service 
indicated that the Veteran was treated for mood disorder since 
June 2003.  However, there were no diagnoses of depression in any 
of the private psychiatric reports.

Pursuant to a July 2009 Board remand, the Veteran underwent a VA 
psychiatric examination in May 2010.  The examiner noted that the 
Veteran had a depressed mood and was ultimately diagnosed with 
alcohol dependence and substance induced depression.  The 
examiner opined that "depression is not caused by or a result of 
military service" and explained that the "[Veteran's] current 
depression is due to social issues (divorce, unemployment) and 
alcohol abuse can be causing it was well; I see no relation 
between depression and his military service."

While the Board has noted the service medical records, which 
provide some support for the Veteran's claim, this medical 
opinion weighs heavily against the Veteran's claim as it fails to 
establish the requisite nexus between the Veteran's current 
depression and his active service and actually provides highly 
probative evidence against the finding, clearly indicating a 
cause of the Veteran's current depression were events well after 
service.  This finding is clearly supported by the evidence of 
record, indicating a long gap between service and the current 
problem.  

To the extent that the Veteran contends, from his Application for 
Compensation and/or Pension from February 2005, that his 
psychiatric treatment of depression in service is related to his 
current depression, a layperson, such as the Veteran, is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see 
also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a determination 
of the origins of a specific disorder).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim 
of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
U.S. Court of Appeals for the Federal Circuit (Federal Circuit) 
stated that lay evidence is competent and sufficient in certain 
instances related to medical matters.  Specifically, the Federal 
Circuit commented that such instances include establishing a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Id.  Similarly, the U.S. Court of Appeals 
for Veterans Claims has held that when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303 (2007).

In this case, the Veteran's contentions regarding a relationship 
between his claimed psychiatric disability and in-service 
treatment of depression are not statements about symptomatology, 
an observable medical condition, or a contemporaneous medical 
diagnosis.  Rather, these contentions are statements of 
causation.  Such statements clearly fall within the realm of 
opinions requiring medical expertise.  The Veteran has not 
demonstrated any such expertise.  Hence, his contentions are not 
competent medical evidence of the cause of the claimed disability 
and are entitled to low probative value.

Even if the Board were to find that the Veteran is competent to 
state, for example, that he has been depressed since service, in 
any event, the Veteran's opinion is outweighed by the VA medical 
provider.  The Board finds that the evidence of record supports a 
finding that the Veteran has a disability caused by social issues 
(divorce, unemployment) and alcohol abuse not related to service. 

In short, although the Board recognizes that the Veteran has an 
acquired psychiatric disorder, to include depression, the record 
fails to indicate a medical nexus between his current depression 
and any disease or event incurred during active service many 
years ago and the record actually provides highly probative 
evidence against such a finding. 

Based on the above, the preponderance of the evidence of record 
is against a grant of service connection for an acquired 
psychiatric disorder, to include depression, and his claim must 
be denied.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of-the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2010).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in February 2005 and 
September 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran has not 
made the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, and 
has not argued that any error or deficiency in the accomplishment 
of the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claim.

ORDER

The appeal is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


